Citation Nr: 1015089	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-29 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a radicular nerve 
disability to include as secondary to cervical spondylosis 
and/or secondary to thoracic herniated disc disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The appellant served on active duty service from December 
1988 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The case was certified to the Board by 
the Portland, Oregon RO.

The Board notes that, in a September 1996 rating decision, 
the Veteran was granted service connection for thoracic 
herniated disc disease and a cervical spine disorder.  The 
Veteran's cervical spine disorder was noted as spondylolysis 
in the issue portion of this rating decision and in 
subsequent rating decisions.  The Board notes, however, that 
in the decision portion of the September 1996 rating 
decision, the Veteran was granted service connection for 
spondylosis of the cervical spine.  As the medical evidence 
supports a finding of cervical spondylosis, the use of 
"spondylolysis" rather than "spondylosis" appears to be a 
mere typographical error.  
Accordingly, the Board finds that the issue before it is 
entitlement to service for a radicular nerve disability to 
include as secondary to cervical spondylosis.

In February 2010, the appellant testified before the 
undersigned Veterans Law Judge at the Portland RO.  A copy of 
the hearing transcript has been associated with the claims 
file.


FINDING OF FACT

The Veteran's radicular nerve disability is secondary to 
cervical spondylosis and thoracic herniated disc disease.  




CONCLUSION OF LAW

The appellant's radicular nerve disability is proximately due 
to or the result of cervical spondylosis and thoracic 
herniated disc disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fact the Board allows the benefit sought, 
discussion of whether VA complied with the notice and 
assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et 
seq., would serve no useful purpose.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran is presently service connected for spondylosis of 
the cervical spine and thoracic herniated disc disease.  The 
Veteran argues that he has a radicular nerve disability 
secondary to a motor vehicle accident in 1993 or, 
alternatively, secondary to his service-connected cervical 
and thoracic spine disorders.  See Hearing Transcript, pgs. 
3-4.  

The Veteran's service treatment records demonstrate a grossly 
intact nervous system.

A November 2003 VA examination for the purpose of an 
increased evaluation for the Veteran's spine disorders noted 
that he reported that pain radiated down his arm when he 
coughed.  The examiner said this was probably a result of 
cervical degenerative disc disease.

While a November 2005 VA examination report noted that a 
Spurling's test was negative bilaterally, and that sensation 
was normal, the examiner also stated that the Veteran's 
cervical spine problem would likely cause tingling down his 
arms to increase with repetitive activity.

A nerve conduction study, dated in August 2008 from private 
neurologist Dr. W.J.C found a positive Tinel's sign at the 
right wrist.  The study additionally found moderate cervical 
radioculopathy, most likely at the right mid- and lower 
cervical level.  

In a February 2010 letter, the Veteran's private physician, 
Dr. M.H., stated that after reviewing the medical records, 
including electromyographic and nerve conduction studies, he 
found that it was at least as likely as not that symptoms of 
upper extremity tingling and numbness were related to the 
Veteran's service-connected cervical and thoracic spine 
disorders.

After reviewing all the evidence of record, the Board finds 
the Veteran's radicular nerve disability to be secondary to 
his service-connected spine disorders.  Nerve conduction 
studies have shown that the Veteran presently has a nerve 
disability and Dr. M.H.'s sound medical opinion relates the 
Veteran's nerve disability to his service-connected cervical 
and thoracic spine disorders.  Thus, the evidence has shown a 
relation between the Veteran's service-connected spine 
disorders and his radicular nerve disability.  38 U.S.C.A. 
§ 5107.  

Accordingly, the Veteran's claim for service-connection for a 
radicular nerve disorder, as proximately due to his cervical 
spondylosis and thoracic herniated disc disease, is granted.


ORDER

Entitlement to service connection for a radicular nerve 
disability, as secondary to service-connected cervical 
spondylosis and thoracic herniated disc disease, is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


